Title: From John Adams to François Adriaan Van der Kemp, 31 January 1805
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
January 31st. 1805

Until your wishes & enquiries shall be known concerning, Ingraham’s Journal, I see nothing more likely to afford you amusement, than that part in which he seems to believe, that he had added somewhat to our Stock of Geographical Knowledge. In the 2d. volume the first page of which he has marked 52 or book 2 ch:4, he says—"1791 April 19, We steered NNW from the Island of Dominica and at 4 oClock, in the same afternoon we saw two Islands under our lee. One bore NWBN from us and NNW distance 35 leagues from the NW end of Dominica the other bore West of us. This sight was unexpected, as I knew we had seen and passed all the group called the Marquesa’s, on which I examined Captain Cooks Chart of the World his voyages, Quiro’s voyages, who was with the Spanish Admiral that discovered the Marquesa’s in 1595 and is said to have wrote the Narrative. Monsieur de Bougainville’s account of Circumnavigators and lands discovered by them. All my Charts and my Globes of modern date, but could find no account of but five Islands in the group called Marquesas de Mendoca or any land laid down where the islands we then saw, was. Of course I had reason to conclude ourselves the first discoverers; on which I named the first Washington’s Island in honor to the illustrious President of the United States. The other I called  Adams’s Island after the Vice President. At 5 oClock two more Islands was seen, one of which was between Washington’s and Adams’s Island; this I called Federal Island; the other was a small Island, which bore about South from Adams’s Island; this I named Lincoln’s Island, in honor of his Excellency General Lincoln. The situations of these Islands are as follows. Washington’s Island is in Latt: 8 52’ South Long: 140.19. West of London. Adams’s Island is in lattitude 9. 20’ South long 140.54 West. Federal Island is in Latt 8.55 South, Long 140.50 West. Lincoln’s Island is in Lat: 9. 25’ South: Long. nearly the same as Adams’s Island. All four may be seen at once when sailing from the Eastward towards them. I stood for Washinton’s Island all night; at 8, next morning we were abreast of the East end of it and by 10 we were under its NW Side. A canoe in which was three men came towards us, when they were within about three hundred yards of us they laid still awhile as  it were to view us, frequently calling out Hootah, which is land, or on shore in the Sandwich Island language;  I judged was the same with these people. After many gestures and signs of friendship, we prevailed on them to come to receive a few cents and nails. They talked to us a great deal but to little purpose as all we understood was to go on shore, but as I saw no place proper to Anchor in I bore away to the Westward and they paddled in shore again giving us a song as at the Marquesa’s. These people resembled those we had left, except one young man, who had his hair stained white at the end as is common at the Sandwich Islands. The Canoe was curved at each extremity, being both alike and resembling the Stern of those at the Marquesa’s. It was my intention to have anchored at this Island and taken possession, but I could find no place on its lee side proper for a Vessel to Anchor unless in case of great necessity, therefore I called my Officers and seamen together and acquainted them I had every reason to believe the Islands we were then under, and the three seen the night before—were never seen by any civilized nation except ourselves; therefore to Witness I claimed them as a new discovery and belonging to the United States of America, on which we all gave three chears and confirmed the name of Washington’s Island; after this we bore away for another Island, which we saw bearing WBN distant 10 leagues.
"Washington’s Island is about 10 leagues in Circuit, of a moderate height, diversified with hills and valleys; well wooded, the whole having a vastly pleasant appearance. It is accessible for boats in many places, but as I before observed there appeared no good Anchorage. As to its number of inhabitants I cannot say, as we only saw two Canoes, the one before mentioned and one which I saw by the help of a glass, two men launch, but they concealed themselves again and did not venture off to us. Houses we saw none—though no doubt these were concealed below the trees, as at Port Madre, De Dios. Federal Island and Adam’s Island appeard about the same extent and height as Washington’s Island, from what I could judge by the distance we passed them. At 6 in the Evening we were within two leagues of the Island we discovered and bore away for; at noon, it was much higher than Washington’s Island but appeared about the same extent. The NE is much broken and divided, its summits terminating in Ridges & Peaks of primordical form, the whole bearing a Volcanic appearance. Night approaching I could not examine this Island particularly, although I wished to much; to have remained for no other purpose, might perhaps be deemed inconsistent by the Gentlemen of the concern. Hence I hauled my wind to the Northwards. This Island I named Franklin’s Island in memory of His Excellency Doctor Benjamin Franklin. I cannot pretend to describe this Island very particularly for the reason’s before mentioned. However, it appeared well wooded and was inhabited for as soon as we hauled off—the natives made fires as it were to entice us to remain. The Lattitude of Franklin’s Island is 8 45’ South Long: 140 49’ West. Its center bears WBN. 10 leagues from Washington’s Island.
——We steered North from this Island till 6 oClock next morning, when we saw two more Islands bearing WNW. distance 8 leagues, we bore down for them and at 2 the same afternoon ran betwixt them. One I named Hancock’s Island in honor of his Excellency the Governor of Massachusetts; the other I named Knox’s Island in honor of his Excellency General Knox—I hauled towards Hancock’s Island, but finding no Anchorage bore away under Knox’s Island—We passed several fine Bay’s in which was good shelter from the trade Wind, but the bottom I judged was bad, from the surrounding rocky shores. One of these bays seemed as to shelter, convenience of landing &c. equal to Port Madre De Dios. but its shores indicated a bad bottom &c."
"Hancock’s Island is in 8 3’ So Long: 141,14’ West. Knox’s Island is in Lat 8 5 S Long 141.18 West. As to the positions of these Seven Islands which we have discovered and given names to, I presume they cannot be far from the truth. From what Mons. de Bougainville says it is pretty evident these Islands were not seen by the Spaniards in the year 1595, at which time they discovered the Marquesas. However lest many who may view this may not have seen Mons: de Bougainville’s voyage it may be proper to give it a place here. What I allude to will  be found in the introduction of the English Edition by I. R. Foster. FAS. page 21. In this introduction Mons: de B is recounting over all the voyages that had been ever performed round the Globe and the different discoveries made in the South seas, and in the above page he says in 1595. Alvare de Mindana the companion of Mendoca in the preceeding voyage sailed again from peru with four ships in search of Solomon’s Islands; He had with him Fernando de Quiros, who afterwards became celebrated by his own discoveries. Mindana discovered between 9 and 11’ South latitude and about 108 West from Paris the Islands of San Pedro, Magdelena, Domenica & St. Christina all which he called las Marquisa’s–de Mendoca in honor to Donna Isabella de Mendoca who made the Voyage with him &c. From this it is clear that the Spaniards only pretend to 4 Islands in this group nor ever saw any more. Captain Cook who visited the Marquesa’s in 1774 discovered a small round Island which bears about NNE from Dominica east end which he named Hood’s Island, &c. As I could not from the most diligent search find the least account of these Islands I conceive there could be no impropriety or presumption in naming them and claiming the discovery  as my own. Should it be hereafter proved that Islands in the same situation had been seen before, I renounce my claim with as little ceremony as I assumed it."
I know not my dear Sir, whether you will thank me for giving you the trouble of reading this long quotation. Ingraham’s voyage was from Boston to the Cape de Verd Islands, hence round Cape Horn to the West &. N. West Coast of America and thence to China.
I am Sir with usual regard &c.
